 


109 HRES 452 IH: Recognizing the 75th anniversary of the American Academy of Pediatrics and supporting the mission and goals of the organization.
U.S. House of Representatives
2005-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 452 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2005 
Mr. Dingell (for himself, Mr. Reyes, Mr. Meehan, Mr. Moran of Virginia, Mr. Hinchey, Mr. Jefferson, Mr. Meek of Florida, Ms. Matsui, Ms. Harman, Mr. Kildee, Mr. Engel, Ms. Wasserman Schultz, Mr. McDermott, Mr. Saxton, Mr. King of New York, Mr. Hoekstra, Mr. Davis of Illinois, Ms. Bean, Mrs. McCarthy, Mr. Upton, Mr. Stark, Mr. Ortiz, Mr. Walsh, Ms. Schakowsky, Mr. Waxman, Mr. Young of Florida, Ms. DeGette, and Mr. Obey) submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Recognizing the 75th anniversary of the American Academy of Pediatrics and supporting the mission and goals of the organization. 
 
 Whereas 2005 marks the 75th anniversary of the American Academy of Pediatrics (referred to in this resolution as the Academy);  
 Whereas in 1930, 35 pediatricians founded the Academy to attain optimal physical, mental, and social health and well-being for all infants, children, adolescents, and young adults;  
 Whereas in 2005, the Academy is the largest membership organization in the United States dedicated to child and adolescent health and well-being, with more than 60,000 primary care pediatricians, pediatric medical subspecialists, and pediatric surgical specialists belonging to its 59 chapters in the United States and 7 chapters in Canada;  
 Whereas, in addition to promoting good physical health, the Academy also promotes early childhood education, good mental health, reading, environmental health, safety, pediatric research, and the elimination of disparities in health care;  
 Whereas the Academy serves as a voice for the most vulnerable people in the United States by advocating for the needs of children with special health care needs, low-income families, victims of abuse and neglect, individuals in under-served communities, and the uninsured;  
 Whereas the Academy is dedicated to improving child health and well-being through numerous efforts and initiatives, including continuing medical education, the promotion of optimal standards for pediatric education, the authorship and dissemination of materials which advance its mission, and advocacy on improvements in child health;  
 Whereas the Academy promotes the use of evidence-based research and best practices to drive major improvements in child health and well-being, such as the use of immunizations to decrease the rates of infectious childhood diseases;  
 Whereas the Academy promotes the pediatric medical home as the most effective approach to guaranteeing the highest quality care for all children;  
 Whereas the Academy provides international leadership on child health issues, including translating child health materials into more than 40 languages;  
 Whereas Academy members have organized numerous child health initiatives at the State and community levels; and  
 Whereas, throughout its history, the Academy has supported passage of several Federal child health laws, including poison prevention measures, the medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), Federal child safety seat initiatives, the State Children’s Health Insurance Program under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.), universal immunization, and the Best Pharmaceuticals for Children Act (Public Law 107–109): Now, therefore, be it   
 
That the House of Representatives— 
(1)recognizes the 75th anniversary of the American Academy of Pediatrics; 
(2)supports the mission and goals of the Academy; 
(3)commends the Academy for its commitment to attaining optimal physical, mental, and social health and well-being for all infants, children, adolescents, and young adults; 
(4)encourages the people of the United States to observe this anniversary and support the Academy on behalf of the children of the United States; and 
(5)encourages the Academy to continue striving to improve the health and well-being of all infants, children, adolescents, and young adults of the United States. 
 
